 1   Randolph S. Hicks, Esq. – SBN 83627
     Douglas E. Johns, Esq. – SBN 314798
 2   CODDINGTON, HICKS & DANFORTH
     A Professional Corporation, Lawyers
 3   555 Twin Dolphin Drive, Suite 300
     Redwood City, CA 94065-2133
 4   Tel.: 650.592.5400
     Fax: 650.592.5027
 5
     ATTORNEYS FOR Defendant
 6   Progressive Casualty Insurance Company
 7
                                   UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9
10
     PAUL BURNS,                                            Case No. 2:19-CV-02336-KJM-DMC
11
                            Plaintiff,
12                                                          ORDER APPROVING REQUEST TO
     vs.                                                    APPEAR AT INITIAL SCHEDULING
13                                                          CONFERENCE BY TELEPHONE
     PROGRESSIVE CASUALTY INSURANCE
14   COMPANY, a California Foreign                          Date:           March 25, 2020
     Corporation; and DOES 1 through 40,
15   inclusive,                                             Time:           10:00 a.m.
                                                            Courtroom:      304
16                          Defendants.
17                                                          Honorable Dennis M. Cota
                                                            United States Magistrate Judge
18
19
20
21          The Court, having reviewed the Request to Appear at the Initial Scheduling Conference
22   by Telephone and the declaration of Douglas E. Johns, Esq. counsel for defendant, Progressive
23   Casualty Insurance Company, in support thereof, and good cause appearing, hereby orders as
24   follows:
25          1.      The Request to Appear at the Initial Scheduling Conference by Telephone filed
26   by Douglas E. Johns, Esq. is hereby approved.
27   ///
28   ///
                                                        1
     [Proposed] Order Approving Request to Appear at Initial Scheduling Conference by Telephone
     Case No: 2:19-CV-02336-KJM-DMC                                                               661930
 1          2.      Counsel shall arrange for a telephonic appearance at the Initial Scheduling
 2   Conference pursuant to the Court’s processes and procedures for making telephonic
 3   appearances through “CourtCall”.
 4          IT IS SO ORDERED.
 5
     Dated: March 12, 2020
 6                                                          ____________________________________
                                                            DENNIS M. COTA
 7
                                                            UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                        2
     [Proposed] Order Approving Request to Appear at Initial Scheduling Conference by Telephone
     Case No: 2:19-CV-02336-KJM-DMC                                                               661930
